USCA11 Case: 20-10686    Date Filed: 02/05/2021   Page: 1 of 5



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10686
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:00-cr-00007-HLM-WEJ-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

KENNETH DARNELL WILLIAMS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (February 5, 2021)

Before LUCK, LAGOA, and BLACK, Circuit Judges.

PER CURIAM:
            USCA11 Case: 20-10686           Date Filed: 02/05/2021       Page: 2 of 5



       Kenneth Darnell Williams, a former federal prisoner proceeding pro se, 1

appeals the district court’s denial of his petition for a writ of error coram nobis or,

alternatively, for a writ of audita querela challenging a 2000 federal conviction for

which he has completed his sentence. Williams first reiterates the merits of his

ineffective assistance of counsel claim and contends he did not learn that his trial

counsel failed to file an appeal until November 2017 when he hired a new attorney

to litigate a motion to vacate his state convictions. He also reiterates his claim of

newly discovered evidence and argues he could not have discovered the facts

underlying his codefendants’ affidavits earlier or received the affidavits sooner.

Finally, Williams argues that the district court erred by not holding an evidentiary

hearing on his petition. After review,2 we affirm the district court.

                                       I. DISCUSSION

A. Ineffective Assistance of Counsel Claim

       First, neither writ of error coram nobis nor writ of audita querela was

available as to Williams’s ineffective assistance claim because that claim was



       1
         “Pro se pleadings are held to a less stringent standard than pleadings drafted by
attorneys and will, therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d
1262, 1263 (11th Cir. 1998).
       2
         We review a district court’s denial of a petition for writ of error coram nobis for abuse
of discretion. Alikhani v. United States, 200 F.3d 732, 734 (11th Cir. 2000). We review “de
novo the question of whether a prisoner may challenge his sentence by filing a motion for a writ
of audita querela.” United States v. Holt, 417 F.3d 1172, 1174 (11th Cir. 2005).

                                                 2
           USCA11 Case: 20-10686         Date Filed: 02/05/2021   Page: 3 of 5



cognizable only in a timely 28 U.S.C. § 2255 motion. See, e.g., United States v.

Patterson, 595 F.3d 1324, 1328-29 (11th Cir. 2010); see also United States v. Holt,

417 F.3d 1172, 1175 (11th Cir. 2005) (“[W]e hold that a writ of audita

querela may not be granted when relief is cognizable under § 2255.”); Alikhani v.

United States, 200 F.3d 732, 734 (11th Cir. 2000) (“[T]he writ [of error coram

nobis] is appropriate only when there is and was no other available avenue of

relief.”). This rule applies even though Williams’s only remaining remedy may be

to seek leave from this Court to file a successive § 2255 motion. See Holt, 417

F.3d at 1175. Moreover, Williams’s argument that he was unaware that his trial

counsel did not file an appeal until over a decade after his judgment became final

does not constitute a sound reason for failing to seek relief earlier; he has not

explained why he could not have inquired as to the status of an appeal and has not

asserted that he followed up with trial counsel after his sentencing proceedings.

See United States v. Mills, 221 F.3d 1201, 1204 (11th Cir. 2000) (stating courts

may consider a coram nobis petition only when there are sound reasons for the

petitioner’s failure to seek relief earlier).

B. Newly Discovered Evidence Claim

       Second, Williams’s newly discovered evidence claim was not cognizable in

a coram nobis proceeding because it did not constitute an error of fundamental

character. See id. Likewise, Williams was not entitled to audita querela relief as


                                                3
             USCA11 Case: 20-10686          Date Filed: 02/05/2021       Page: 4 of 5



to that claim because Federal Rule of Criminal Procedure 33 controlled the claim

rather than the All Writs Act,3 which is available only where there was or is no

other remedy. See Holt, 417 F.3d at 1174-75 (stating the writ of audita querela

continues to exist only to the extent necessary to fill in the gaps not covered by

federal post-conviction remedial law); see also Pa. Bureau of Corr. v. U.S.

Marshals Serv., 474 U.S. 34, 43, 106 S. Ct. 355, 361 (1985) (explaining that,

where another law specifically addresses a particular issue, the All Writs Act is not

controlling). To the extent Williams has framed his newly discovered evidence

challenge as an extension of his ineffective assistance claim—a claim which arises

under the Sixth Amendment—such a claim was cognizable only in a § 2255

motion. See Holt, 417 F.3d at 1175. To the extent such a claim can be construed

as a due process challenge, audita querela relief was not available for the same

reason. See id.

C. Evidentiary Hearing

       Finally, the district court did not err by declining to hold an evidentiary

hearing because even if Williams’s allegations are true, he would not be entitled to

coram nobis or audita querela relief. 4 See Aron v. United States, 291 F.3d 708,




       3
           28 U.S.C. § 1651(a).
       4
         This Court has not yet specified a standard of review for the denial of an evidentiary
hearing for a petition for a writ of error coram nobis or a writ of audita querela; however, in
                                                4
            USCA11 Case: 20-10686            Date Filed: 02/05/2021       Page: 5 of 5



715 (11th Cir. 2002) (“[A] district court is not required to hold an evidentiary

hearing where the petitioner’s allegations are affirmatively contradicted by the

record, or the claims are patently frivolous . . . .”).

                                       II. CONCLUSION

       Accordingly, we affirm the district court’s denial of Williams’s petition for a

writ of error coram nobis or a writ of audita querela.

       AFFIRMED.




other contexts, a district court’s denial of an evidentiary hearing is reviewed for an abuse of
discretion. See Aron v. United States, 291 F.3d 708, 714 n.5 (11th Cir. 2002).

                                                 5